DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 24 May 2022.
2.  Claims 1, 2, 4-11, 13-17, 19 and 20 are pending in the application.
3.  Claims 1, 2, 4-11, 13-17, 19 and 20 have been allowed.
4.  Claims 3, 12 and 18 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 16 May 2022.
Allowable Subject Matter
6.  Claims 1, 2, 4-11, 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to incorporate the allowable subject matter of claim 3.  Independent claim 11 has been amended to incorporate the allowable subject matter of claim 12.  Independent claim 17 has been amended to incorporate the allowable subject matter of claim 18.  Since independent claims 1, 11 and 17 contain allowable subject matter the application has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Cybulski US 2020/0120112 A1 directed to protecting a serverless Function as a Service (FaaS) platform from vulnerabilities [abstract].
B.  Zhang et al US 2019/0205186 A1 directed to coordinating execution of serverless functions [abstract].
C.  Xiong et al US 2020/0213279 A1 directed to accessing user resources in a virtual private cloud (VPC) using a serverless function within a network architecture that includes instantiating a first warm application container for hosting the serverless function [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492